IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-30329
                         Conference Calendar



JAMES H. MURUNGI; ASENATH K. MURUNGI,

                                           Plaintiffs-Appellants,

versus

MERCEDES BENZ CREDIT CORPORATION,

                                           Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 00-CV-3200-N
                         --------------------
                           October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James H. and Asenath K. Murungi appeal from the district

court’s entry of judgment for the defendant after granting the

defendant’s unopposed motion to dismiss.

     The Murungis move to supplement the appellate record with

documents that were not presented to the district court in this

case.    IT IS ORDERED that their motion is DENIED.

     The Murungis assert that their retained counsel in this

civil matter rendered ineffective assistance, and therefore, the

district court should not have granted Mercedes Benz Credit

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 01-30329
                                    -2-

Corporation’s (MBCC’s) motion to dismiss based on the lack of

opposition to that motion.      “[T]he sixth amendment right to

effective assistance of counsel does not apply to civil

proceedings.”       Sanchez v. United States Postal Serv., 785 F.2d
1236, 1237 (5th Cir. 1986).      Any claim of malpractice which the

Murungis might have against their former counsel is “separate and

distinct from” the suit against MBCC from which this appeal

arises.    Id.

     The Murungis disagree with the district court’s denial of

their postjudgment motion.      After the district court denied the

motion, the Murungis neither amended their notice of appeal nor

filed a second notice of appeal in order to appeal the district

court’s ruling.      Consequently, we do not have jurisdiction over

the matter.      See FED. R. APP. P. 4(a)(4)(B); Reeves v. Collins, 27
F.3d 174, 177 (5th Cir. 1994).

     This appeal is without arguable merit and is therefore

frivolous.       See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    The appeal is DISMISSED as frivolous.     See 5TH CIR. R.

42.2.

     APPEAL DISMISSED AS FRIVOLOUS.      MOTION DENIED.